,.   ,.
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                    FILED
                                                                                                                    SEP 2 7 2019
                                             UNITED STATES DISTRICT CO                                     TCLERK, U.S. DISTfUr.T COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                          SOLITH~RN DISTR1c·1 OF CA01F,l1,NIA
                                                                                                         BY                            niz.:Ptn·y
                   UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                        V.                               (For Offenses Committed On or After November I, 1987)
                    ANGEL SALVADOR RUIZ (I)
                                                                            Case Number:          3:18-CR-04076-AJB

                                                                         Nicholas DePento
                                                                         Defendant's Attorney
     USM Number                         71899-298

     • -
     THE DEFENDANT:
     IZI pleaded guilty to count(s)          Four of the Information

     D    was found guilty on count(s)
          after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section / Natnre of Offense                                                                                     Count
     2 I: 841(a)(]) - Distribution of Methamphetamine                                                                            4




          The defendant is sentenced as provided in pages 2 through                5            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D    The defendant has been found not guilty on count(s)

     IZI Count(s)      Remaining Counts                            are         dismissed on the motion of the United States.

     1ZJ Assessment : $100.00

     •    JVTA Assessment*: $

          *Justice forVictim.-ofTraffickingAcrof20l5, Pub. L. No. 114°22.
     IZI Fine waived                •
                                   Forfeiture pursuant to order filed                                      , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered.to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                            N. ANTHONY J. BAT
                                                                             ITED STATES DIST
·•
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                    ANGEL SALVADOR RUIZ (I)                                               Judgment - Page 2 of5
CASE NUMBER:                  3: l 8-CR-0407 6-AJB

                                                IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 24 months as to count 4




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 181    The court makes the following recommendations to the Bureau of Prisons:
        Designation to the Western Region of the United States to facilitate family visits.
        Defendant is to participate in the RDAP (500) Hour Drug Treatment Program or (40) Hour Drug
        Treatment Program.



 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
        181   ou or before 11/4/19 @ 11 :00 a.m.
       •      as notified by the United States Marshal.
       •      as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       -nefelldaht delivered Oif -                                        to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                         By                DEPUTY UNITED STATES MARSHAL




                                                                                                  3:18-CR-04076-AJB
     I

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                ANGEL SALVADOR RUIZ ( 1)                                                     Judgment - Page 3 of 5
     CASE NUMBER:              3:18-CR-04076-AJB

                                                   SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 3 years

                                                MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. ( check if applicable)
5.   181 The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                         ---   ------




                                                                                                          3:18-CR-04076-AJB
    •
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                  ANGEL SALVADOR RUIZ(!)                                                                 Judgment - Page 4 of 5
    CASE NUMBER:                3: 18-CR-04076-AJB

                                        STANDARD CONDITIONS OF SUPERVISION
  As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
  supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
  while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
  court about, and bring about improvements in the defendant's conduct and condition.

  I . The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
      hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
      office or within a different time frame.

  2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
     about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
     as instructed.

  3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
     getting pennission from the court or the probation officer.

  4. The defendant must answer truthfully the questions asked by their probation officer.

  5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
     anything about their living arrangements (such as the people living with the defendant}, the defendant must notify the
     probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
     unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
     expected change.

  6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
     pennit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
     view.

  7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
     time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
     defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
     probation officer at least IO days before the change. If notifying the probation officer at least 10 days in advance is not possible
     due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.

  8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
     knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
     first getting the pennission of the probation officer.
--------          --------------------------------------                                                                            --
  9: Ifthe defendant is arrested·or questioned by a law enforcement officer, the defendant must notify the probation officer within72 hours.

  I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
       anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
       as nunchakus or tasers).

  11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      infonnant without first getting the pennission of the court.

  12. If the probation officer detennines the defendant poses a risk to another person (including an organization), the probation
      officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
      The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

  13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                      3: 18-CR-04076-AJB
   •
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               ANGEL SALVADOR RUIZ (I)                                                Judgment -Page 5 of5
   CASE NUMBER:             3:18-CR-04076-AJB

                                     SPECIAL CONDITIONS OF SUPERVISION



   1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and comply
      with both United States and Mexican immigration laws.

  2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

  3. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer or
       other electronic communication or data storage devices or media effects conducted by a United States
       Probation Officer or any federal, state, or local law enforcement officer, at any time with or without a warrant,
       and with or without reasonable suspicion. Failure to submit to such a search may be grounds for revocation;
       you shall warn any other residents that the premises may be subject to searches pursuant to this condition.

  4. Provide complete disclosure of personal and business financial records to the probation officer as requested.

  5. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and
       counseling, as directed by the probation officer. Allow for reciprocal release of information between the
       probation officer and the treatment provider. May be required to contribute to the costs of services rendered in
       an amount to be determined by the probation officer, based on the defendant's ability to pay.




----- -----------------------------------------                                                                      -----




                                                                                                  3:18-CR-04076-AJB
